Case: 1:20-cv-06006 Document #: 1-46 Filed: 10/08/20 Page 1 of 1 PagelD #:417

B4/O7/2017 15:26 847-566-3413 RAYMOND & BOLDT PAGE 31/42

A i i a Ez | 4

     

A Eh /
tam”
VATU Weoughoul he “Reclpigegs
hh tis Assonmant hunny
ts Oat paces patra Maney ane @ eraviaton
Hib) f a eee tt A Gaidat kay wy
¢, . ) bern tint parpmioetg: fa} eHteergs te Indore

fiat Gerveleerniion sucavad. the Fagplont adatans
on LB / - fL, d,

Dit —e yhltl Lval -
ebloat <r amn sing f Uy Al ,
Lf fine rainenigne

Ja'h Ql. bk Pehs ty

   
   
 

Wider the Gacpca) tn , mS ord One the data the Fl :
Thy Rowson! Scioga thn only ite Mintote ‘ eH ‘ ] Pamby Tonets Aer (FUA},
* Tho Fusiplont sginws thai whan ain Asa. See Galt Anrrgneoont ot ay tins, ; ‘
PONod thé Ranbits Fae 8h Hild Atstgnmant onda

| ny , | finy Mee , j
mravisiony 5 laeean a ; od benglia uniter thy EBA o WY BWing utedur the tedun peel Woy Mofee! on the ars

i py Fr Reedetont apronn deat 1
F = iy Ot ‘a ct
peyrnane Preise ly thw FP Ay AE Undo th

,

vd 0 41 , | oo vs {
om Ressler psmiaae ana notane . OPA GtonA 7, he ihe
LOMB) they Agata
4 Chal | DOAN OMAAG! be gndud hy ihe Fplolplont, movin ueaiag at EpH &
i ne Fema onlay tite eny anree en |
E Withpal they fopeeni af thy ‘he wat h tle Mover atop Teeate relvpe er uM
ener <a ATES! nny menoy swig 16 the Miniater uni th
: arinia Abalgnthens,
t j
Goh rqutatod wilt reapaat io lb® Sippor! order or tha Payer)
Pebe HPA 9 entorey she sup
Ast Giles taluding bur i* .
s BUEAGL lheticrel te, tidiny Wie
" PU Mie NUBD OTT onde? or any

A rine myactives
Semarton ofa thipsort ebliganan ota A st ar .

am ia FR non pact erent ee '
= th ANsignMOH yy - a :
; RAY Cesena oe fi,
. PEF AS’ meney pivin 4 .
: en he wie Tdtircr Of Ontario, tp tio Srel et he Andater }
'
vapleny

f
of (ff by t

gear ls lags | '
Aciiaetree opeap eimive far wae Minera : , |

oy | - ~ BL Le ag |
Pron gar i Wie Minto: WMG: Whlp dimers: at 7

  
  

      

ray ore
musi n thd support une ile
FPP Bk, oF HAG
> SHIOr CAROL bp vating i saab f PayMOnte i ee Ctregior ot tt RED | oe senna Fyn .
i PA rH aed vk Ogeaa tho Mb vil ' Uren bppow
| therhap, Glebe « Afidev of pee EWoiay
F / ;
é
“ae hy 4 , HB i } .
ert + PAY Ata a gh MELA meee cerca SAD in eA Peder ct | a 4 x 7 I wv.
“ ‘ m8 ; i” ia 4" " | fea eo wt ‘= 3 ‘to Apa a aa ; aie oe? :
ht BE ee ge ot are, Bs einer AP gata) dit talhe + BLE BRS AD ral eee | ary ib) -
a, oS Or mae OE Ed aA Nat felt NAG aE oe no Ea A CY Nai Oe 2 I oe ,
~ 4 ie \ i ’ be t fe ot eC te Frei f i : Es wy ef anes rene aan Lt ; t o a ne : i ah goes = oe ; = vee au a4 a ee ea
f ie * Ne 4 aig # wo f vgn? US Sate e Per Tht ty Can Ce ae een abun as Reus ee
a « z ij a 4 se cn wo , ‘a : $ m i} nt af ahh aed 1th * reer E ; és Pi a er iat ‘ ee ae es |
* i h * a was ww yee oy ee ee = fT : ie . eee geri ee ea ach eere /
¢ f : i . » # . " ne at ey 3 ¢?s “ ‘," : ‘ iba f ee eal eee iy rh i. _ a * Ff
13 ie ‘ ! m a "4s 3 lee pal ae s ree ae Be ate, akan age zn neo
a Oy vat ag A a ee “tht Sid Aci ese Sok ceca an OL oe A

Yl % Fb sm 1s ies : gy set }  » ’ af eres Tek ae ware io
# ' fk h oe = is F r + ee Stee p hagg ha See  ebratian 4a awed oats if is. at i re Ae ae a a t el % car" aes Fe
OR Pl eee ee ee Co

J i zit 3 f i ;

Et
Fs

3

+

 

 

 
